IN THE UNITED STATES DISTRICT COURT ey L E r
FOR THE DISTRICT OF MONTANA fot}
‘BILLINGS DIVISION = a

BULL MOUNTAIN SANITATION,
LLC,

Plaintiff,
VS.

ALLIED WASTE SERVICES OF
NORTH AMERICA, LLC and
BAYSIDE DISPOSAL, INC.,

Defendants.

 

 

AUG 19 2019

Clerk, US District Court
District Of Montana
Billings

CV 18-147-BLG-SPW

ORDER ADOPTING
MAGISTRATE’S FINDINGS
AND RECOMMENDATIONS

The Defendants filed a motion for judgment on the pleadings on November

9, 2018. (Doc. 11.) The United States Magistrate Judge filed Findings and

Recommendations on July 31, 2019. (Doc. 23.) The Magistrate recommended the

Defendants’ motion be GRANTED in part and DENIED in part. (Doc. 23 at 1-2.)

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days of the filing of the Magistrate’s Findings and

Recommendation. No objections were filed. When neither party objects, this

Court reviews the Magistrate’s Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm
conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendations, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations
entered by the United States Magistrate Judge (Doc. 23) are ADOPTED IN
FULL.

IT IS FURTHER ORDERED:

1. Defendant’s Motion for Judgment on the Pleadings (Doc. 11) is DENIED as
to Bull Mountain’s intentional interference with contract claims (Counts One
and Four);

2. Defendants’ Motion for Judgment on the Pleadings (Doc. 11) is DENIED as
to Bull Mountain’s abuse of process claims (Counts Two and Five); and

3. Defendant’s Motion for Judgment on the Pleadings (Doc. 11) is GRANTED
without prejudice as to Bull Mountain’s malicious prosecution claim against
Republic (Count Three), and GRANTED with prejudice as to Bull

Mountain’s malicious prosecution claim against Bayside (Count Six).

YA
DATED this _// day of August, 2019.

Lecwarr A ben

SUSAN P. WATTERS
United States District Judge
